Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-12 and 21-32 have been examined.

This action is made Final.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over by Mehta et al. [US 20180285207 A1, 2018-10-04], in view of Hammer [US 20150363270 A1, 2015-12-17].

With respect to claims 1 and 21, the claims limitations of a method, and system for propagating a filter query to a plurality of dashboards in an information management system comprising: 
accessing an index server, wherein the index server comprises an index store for storing a plurality of indices relating to data information stored in primary storage devices and secondary storage devices in an information management system [e.g. access to the network-accessible server including indices], ([0032] the user via the client computing device browses to a service that provides access to the network-accessible server, the service (e.g., the analytics server) retrieves any indices associated with the network-accessible folder entry in the object data store (e.g., including the first file index) and shows the files corresponding to the indices (e.g., including the first file) as being stored in the network-accessible folder. The first file, however, is not actually stored in the object data store or on any system or server that manages the network-accessible folder. Rather, the first file is backed up and a backup copy of the first file is stored in the secondary storage device. The network-accessible folder merely displays selectable text that functions as a pointer to the actual stored location of the backup copy of the first file (e.g., a link to the backup copy of the first file). Selection of the first file in the network-accessible folder causes the analytics server to provide the client computing device with an identification of a location in the secondary storage device where the backup copy of the first file is stored. The client computing device can then retrieve the first file using the identified location via the secondary storage computing device);
wherein the secondary copies of primary data are stored in a different format from respective primary data ([0031] the secondary storage computing device can generate an index of the first file, convert the first file from a native format into a secondary copy format (e.g., backup format) to form a backup copy of the first file, and store the backup copy of the first file in a secondary storage device), wherein the index server continuously updates the plurality of indices according to a schedule provided by an information management policy ([0117] management database 146 may comprise data needed to kick off secondary copy operations (e.g., storage policies, schedule policies, etc.), status and reporting information about completed jobs (e.g., status and error reports on yesterday's backup jobs), and additional information sufficient to enable restore and disaster recovery operations (e.g., media agent associations, location indexing, content indexing, etc.); 
wherein the information management policy is a collection of settings or preferences for managing data assigned to or associated with the information management policy ([0116] administrators and others may configure and initiate certain information management operations on an individual basis….Thus, system 100 may utilize information management policies 148 for specifying and executing information management operations on an automated basis. Generally, an information management policy 148 can include a stored data structure or other information source that specifies parameters (e.g., criteria and rules) associated with storage management or other information management operations...).
Mehta does not specifically teach:
wherein the secondary storage devices store secondary copies of primary data originated from the primary storage devices; 
processing the data information from the index server into a first dashboard user interface in a user interface system;
wherein the first dashboard user interface comprises a first category of data information and a plurality of first reports; wherein each one of the plurality of first reports is distinct from each other first report;
wherein each first report is a subcategory of data information logically related to the first category of data information in the first dashboard user interface, and wherein each report from the plurality of first reports comprises at least one report element. 
Hammer teaches:
wherein the secondary storage devices store secondary copies of primary data originated from the primary storage devices ([0082] a secondary copy 116 is a copy of application data created and stored subsequent to at least one other stored instance (e.g., subsequent to corresponding primary data 112 or to another secondary copy 116), in a different storage device than at least one previous stored copy, and/or remotely from at least one previous stored copy. In some other cases, secondary copies can be stored in the same storage device as primary data 112 and/or other previously stored copies. For example, in one embodiment a disk array capable of performing hardware snapshots stores primary data 112 and creates and stores hardware snapshots of the primary data 112 as secondary copies 116. Secondary copies 116 may be stored in relatively slow and/or low cost storage (e.g., magnetic tape). A secondary copy 116 may be stored in a backup or archive format, or in some other format different than the native source application format or other primary data format.); 
processing the data information into a first dashboard user interface in a user interface system ([0287] the user interface module 220 generates input interfaces and value dashboards, which are output to the user. The user interface module formats input interfaces and value dashboards based on interface data accessed in interface data storage 280. In some implementations, the user interface module 220 correlates value functions with entry fields of an input interface, enabling the value computation module to easily identify appropriate value functions),
wherein the first dashboard user interface comprises a first category of data information and a plurality of first reports [e.g. value is represented with regard to value categories, including simplification, risk reduction, and data value], and 
wherein each one of the plurality of first reports is distinct from each other first report ([0282] the system generates a value dashboard, which displays value that a user would receive by adopting an integrated data management and protection system. FIGS. 5A and 5B show representative value dashboards. Value is displayed through statistics, lists of features, graphs, and so forth. Value is represented with regard to value categories, including simplification, risk reduction, and data value. Value thus extends well beyond just the monetary cost to a user, and thus the present system is able to provide a richer definition of “value” to a user. The system can display a value story on a dashboard); and 
wherein each first report is a subcategory of data information logically related to the first category of data information in the first dashboard user interface [e.g. each subcategories for the three categories], and wherein each report from the plurality of first reports comprises at least one report element ([0290] the system maintains value functions for determining value associated with an integrated data management and protection system. The system may maintain a separate value function for each of the three value categories: simplification, risk reduction, and unlocking data value, and may even maintain separate value functions for each subcategories noted herein for the three categories. The system can also maintain value functions for determining value associated with alternative data management and protection systems).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Mehta with processing the data information into a dashboard user interface in a user interface system of Hammer. Such a modification would improve data presentation and access features (Hammer [0003]).
Mehta as modified by Hammer further teaches:
receiving from a user, a selection in the first dashboard user interface [e.g. user provides input], wherein the selection is a first report element comprising a visual representation of at least a portion of the data information and a first filter query based on the visual representation [e.g. drop down menus, text input fields, and the like] (Mehta [0291-0292] the system generates an input interface. The input interface is a graphical user interface that is displayed to a user to solicit and receive feedback about a user's data management and protection needs. The input interface includes data entry fields, including drop down menus, text input fields, and the like, through which a user may provide input…rather than receive user input via the input interface, the system receives a data file containing information comparable to user input);
sending the first filter query to the index server (Mehta [0342] FIG. 11, the client computing device 102 can receive a selection of an option to view user data at (1). For example, the user may browse to a portion of a file system corresponding to the user data. As another example, the user may select a button or link corresponding to the user data (e.g., a button or link that says “my data”)); receiving from the index server, data information responsive to the first filter query (Mehta [0343-0345] the client computing device 102 can then transmit an indication that the option to view the user data is selected to the storage manager 140 at (2). The transmitted indication may include the username of the user that the user used to log in to the client computing device 102….in response to receiving the first client identifier (and the username), the secondary storage computing device 106 returns a list of backed up data associated with the first client identifier to the client computing device 102 at (7). The list of backed up data may be in an extensible markup language (XML) format stored locally within the secondary storage computing device 106. The list of backed up data may be kept up-to-date by the secondary storage computing device 106 (e.g., the list may be refreshed each time the secondary storage computing device 106 performs a backup operation). The client computing device 102 may include a relational database management system, such as a SQLITE database, that can serialize the list of backed up data into different columns for viewing by the user in a graphical user interface); 
displaying by the user interface system the first dashboard user interface comprising at least one report comprising data information responsive to the first filter query [e.g. generated value dashboard]; persisting the first filter query from the first report element in the first dashboard user interface ([0319] the system generates a value dashboard using the generated value data and Index score. The value dashboard displays value data, including raw data, computed values, charts, and so forth, for conveying value to the user); 
receiving from the user, a selection to display a second dashboard user interface in the user interface system [e.g. the system may take elements of the dashboard and insert them into a slide presentation to be presented or displayed to a user or prospect], and wherein the second dashboard user interface comprises data information that is logically related to the first dashboard user interface [e.g. value data related to the financial value category]; processing data information from the index server into the second dashboard user interface comprising a plurality of second reports and wherein the second dashboard user interface comprises a second category of data information, and wherein each one of the plurality of second reports is distinct from each other one of the plurality of second reports in the second dashboard user interface [e.g. FIGS. 5A and 5B], and wherein each second report comprises a subcategory of data information logically related to the second category of data information in the second dashboard user interface [e.g. return on investment (ROI) time horizon (e.g. 2 years), ROI, payback period, internal rate of return (IRR), net present value (NPV), net benefit], and wherein each one of the plurality of second reports comprises at least one report element [e.g. financial data]; propagating the persisted first filter query from the first report element in the first dashboard user interface to each one of the plurality of second reports in the second dashboard user interface; displaying the plurality of second reports in the second dashboard user interface, wherein at least one second report in the plurality of second reports in the second dashboard user interface is responsive to the first filter query from the first report in the first dashboard user interface [e.g. the dashboard also displays a line graph showing cumulative spending for an integrated system versus an alternative system] ([0319-0322] the system generates a value dashboard using the generated value data and Index score. The value dashboard displays value data, including raw data, computed values, charts, and so forth, for conveying value to the user. FIGS. 5A and 5B show a representative value dashboard 500. FIG. 5A shows value data related to the financial value category. The dashboard displays financial data comparing an alternative or existing data management and protection system and an integrated data management and protection system, including return on investment (ROI) time horizon (e.g. 2 years), ROI, payback period, internal rate of return (IRR), net present value (NPV), net benefit. The dashboard also displays a line graph showing cumulative spending for an integrated system versus an alternative system; a bar graph showing total spending related to software, hardware, services, and labor; and a bar graph showing the net benefit of software, hardware, services, and labor costs between the integrated system and the alternative system.
FIG. 5B shows value data related to value categories of simplification, risk reduction, and unlocking of data value. The dashboard displays line and bar graphs to convey value associated with simplification. ..the system may take elements of the dashboard and insert them into a slide presentation to be presented or displayed to a user or prospect.
One way for the system to portray the value of using an integrated data management and protection system is through value stories. A value story may be produced by an interactive presentation application. The value story is comprised of multiple displays, which provide an interface to convey value to and receive input from a user. Each display of a value story may relate to a particular aspect of a user's data management and protection needs. For example, a first display may request information associated with a user's IT department and a second display may request information associated with the user's management).


With respect to dependent claim 2, Mehta as modified by Hammer further teaches receiving from the user, a selection from a second report element in the second dashboard user interface, wherein the selected second report element in the second dashboard user interface is a visual representation of at least a portion of the data information and a second filter query [e.g. the system may take elements of the dashboard and insert them into a slide presentation to be presented or displayed to a user or prospect]; persisting the first filter query and the second filter query [e.g. generated value dashboard]; propagating the persisted first filter query and the persisted second filter query to the second dashboard user interface; and displaying on the second dashboard user interface at least one report from the plurality of first reports comprising the data information responsive to the first filter query and the second filter query [e.g. FIGS. 5A and 5B] (Hammer [0319-0322] the system generates a value dashboard using the generated value data and Index score. The value dashboard displays value data, including raw data, computed values, charts, and so forth, for conveying value to the user. FIGS. 5A and 5B show a representative value dashboard 500. FIG. 5A shows value data related to the financial value category. The dashboard displays financial data comparing an alternative or existing data management and protection system and an integrated data management and protection system, including return on investment (ROI) time horizon (e.g. 2 years), ROI, payback period, internal rate of return (IRR), net present value (NPV), net benefit….)

With respect to dependent claim 3, Mehta as modified by Hammer further teaches persisting the first filter query and the second filter query from the first report element in the first dashboard user interface and the second report element in the second dashboard user interface [e.g. generated value dashboard]; receiving from the user, a selection to display a third dashboard user interface, and wherein the third dashboard user interface comprises data information that is logically related to the first dashboard user interface and the second dashboard user interface system [e.g. the system may take elements of the dashboard and insert them into a slide presentation to be presented or displayed to a user or prospect]; processing data information from the index server to the third dashboard user interface comprising a plurality of third reports, and wherein the third dashboard user interface comprises a third category of file information [e.g. the dashboard also displays a line graph showing cumulative spending for an integrated system versus an alternative system] and wherein each one of the plurality of third reports is distinct from each other one of the plurality of third reports in the third dashboard user interface [e.g. value data related to the financial value category], wherein each one of the plurality of third reports comprises a subcategory of information logically related to the third category of data information in the third dashboard user interface [e.g. return on investment (ROI) time horizon (e.g. 2 years), ROI, payback period, internal rate of return (IRR), net present value (NPV), net benefit], and wherein each one of the plurality of third reports comprises at least one report element: propagating the persisted first filter query and the persisted second filter query from the first report element in the first dashboard user interface and the second report element in the second dashboard user interface respectively, to each one of the plurality of third reports in the third dashboard user interface; displaying the plurality of third reports in the third dashboard user interface, wherein at least one third report in the plurality of third reports is responsive to the first filter query from the first report in the first dashboard user interface and the second filter query from the second report in the second dashboard user interface [e.g. FIGS. 5A and 5B] (Hammer [0319-0322] the system generates a value dashboard using the generated value data and Index score. The value dashboard displays value data, including raw data, computed values, charts, and so forth, for conveying value to the user. FIGS. 5A and 5B show a representative value dashboard 500. FIG. 5A shows value data related to the financial value category. The dashboard displays financial data comparing an alternative or existing data management and protection system and an integrated data management and protection system, including return on investment (ROI) time horizon (e.g. 2 years), ROI, payback period, internal rate of return (IRR), net present value (NPV), net benefit.,…).

With respect to dependent claim 4, Mehta as modified by Hammer further teaches displaying on the first dashboard user interface an indication of the first filter query that was selected on the dashboard (Hammer [0319-0322] FIGS. 5A and 5B show a representative value dashboard 500. FIG. 5A shows value data related to the financial value category).

With respect to dependent claim 5, Mehta as modified by Hammer further teaches receiving from the user a selection to remove the first filter query from the first dashboard user interface, sending a query to the index server: indicating a removal of the first filter query (Hammer [0294] FIG. 4C shows an interface for receiving a submission by a user of objectives for the user. Objectives are organized under the three value categories: simplification, risk reduction, and data value. The interface can receive as input a numerical score ranking (e.g. within a range of 1-5) a user's top objectives by entry of a number in an entry field adjacent to a listed objective, such as in the entry field by the objective “Archive—Email.” The interface may receive a selection of a checkbox associated with an objective. FIG. 4D shows an interface for receiving a submission by a user of functionality that the user wishes from an integrated data management and protection system. A user may make a selection of a listed functionality by selecting a checkbox associated therewith); receiving from the index server, data information responsive to the removal of the first filter query (Mehta [0342] FIG. 11, the client computing device 102 can receive a selection of an option to view user data at (1). For example, the user may browse to a portion of a file system corresponding to the user data. As another example, the user may select a button or link corresponding to the user data (e.g., a button or link that says “my data”)); and displaying on the first dashboard user interface at least one report comprising the received information responsive to the removal of the first filter query (Hammer [0319-0322] the system generates a value dashboard using the generated value data and Index score. The value dashboard displays value data, including raw data, computed values, charts, and so forth, for conveying value to the user. FIGS. 5A and 5B show a representative value dashboard 500. FIG. 5A shows value data related to the financial value category).

With respect to dependent claim 6, Mehta as modified by Hammer further teaches receiving from the user a selection to remove one of: the first filter query and second filter query, and wherein the selection to remove the selected filter query is from one of: the first data information dashboard and second dashboard user interface (Hammer [0294] FIG. 4C shows an interface for receiving a submission by a user of objectives for the user. Objectives are organized under the three value categories: simplification, risk reduction, and data value. The interface can receive as input a numerical score ranking (e.g. within a range of 1-5) a user's top objectives by entry of a number in an entry field adjacent to a listed objective, such as in the entry field by the objective “Archive—Email.” The interface may receive a selection of a checkbox associated with an objective. FIG. 4D shows an interface for receiving a submission by a user of functionality that the user wishes from an integrated data management and protection system. A user may make a selection of a listed functionality by selecting a checkbox associated therewith).

With respect to dependent claim 7, Mehta as modified by Hammer further teaches wherein at least one report in the first dashboard user interface and the second dashboard user interface one of a graph, a chart, a table, a bar and a map (Hammer [0319] the system generates a value dashboard using the generated value data and Index score. The value dashboard displays value data, including raw data, computed values, charts, and so forth, for conveying value to the user).

With respect to dependent claim 8, Mehta as modified by Hammer further teaches wherein the index server comprises an analysis agent ([0032] the user via the client computing device then browses to a service that provides access to the network-accessible server, the service (e.g., the analytics server) retrieves any indices associated with the network-accessible folder entry in the object data store (e.g., including the first file index) and shows the files corresponding to the indices (e.g., including the first file) as being stored in the network-accessible folder) and an index agent ([0139] media agent database 152 can include, among other things, a media agent index 153). 

With respect to dependent claim 9, Mehta as modified by Hammer further teaches wherein at least one report from the first dashboard user interface and the second dashboard user interface is a subcategory of data information comprising at least one of: data  type, data ownership, data size, modification time, access time, geographic location, and creation time (Hammer [0210] any of the types of information (e.g., information related to trending, predictions, job, cell or component status, risk, service level, costing, etc.) can generally be provided to users via the user interface 158 in a single, integrated view or console (not shown). The console may support a reporting capability that allows for the generation of a variety of reports, which may be tailored to a particular aspect of information management. Report types may include: scheduling, event management, media management and data aging. Available reports may also include backup history, data aging history, auxiliary copy history, job history, library and drive, media in library, restore history, and storage policy, etc., without limitation. Such reports may be specified and created at a certain point in time as a system analysis, forecasting, or provisioning tool. Integrated reports may also be generated that illustrate storage and performance metrics, risks and storage costing information. Moreover, users may create their own reports based on specific needs).

With respect to dependent claim 10, Mehta as modified by Hammer further teaches wherein at least one report from the first dashboard user interface is a subcategory of data information wherein the data information comprises at least one of: a client and a server (Hammer [0210] integrated reports may also be generated that illustrate storage and performance metrics, risks and storage costing information. Moreover, users/clients may create their own reports based on specific needs).

With respect to dependent claim 11, Mehta as modified by Hammer further teaches wherein the first dashboard user interface and second dashboard user interface are a categories of data information comprising at least one of: size distribution of files, tree size, data duplicates, data security, and data ownership (Hammer [0288] the system 200 identifies value with respect to at least three value categories: simplification, risk reduction, and unlocking data value….risk reduction includes value associated with complexity downtime and expected risk, data protection (e.g., reliability of data protection operations and operation time), recovery (e.g., a number of recovery point objections, and a reduction in restore time for critical applications), operations (e.g., encryption coverage, reporting coverage, chance of fail compliance, or audit), and operations (encryption coverage, reporting coverage, chance of fail compliance, or audit). Furthermore, the system can calculate a data and information risk exposure score by aggregating the risk reduction category and subcategories, which are weighted and scaled to 10-points).

With respect to dependent claim 12, Mehta as modified by Hammer further teaches receiving from the user, a selection for a second, first report element in the first storage information dashboard user interface, wherein the selected second, first report element in the first storage information dashboard user interface is a visual representation of at least a portion of the data information and a second, first filter query, and wherein the second, first filter query is different from the previously selected first, first filter query (Hammer [0319] the system generates a value dashboard using the generated value data and Index score. The value dashboard displays value data, including raw data, computed values, charts, and so forth, for conveying value to the user); communicating with the index server, for data information responsive to the first, first filter query and the second, first filter query (Mehta [0342] FIG. 11, the client computing device 102 can receive a selection of an option to view user data at (1). For example, the user may browse to a portion of a file system corresponding to the user data. As another example, the user may select a button or link corresponding to the user data (e.g., a button or link that says “my data”)); receiving from the index server, data information responsive to the first, first filter query and to the second, first filter query (Mehta [0343-0345] the client computing device 102 can then transmit an indication that the option to view the user data is selected to the storage manager 140); and displaying on the first dashboard user interface at least one report from the plurality of reports comprising the received information responsive to the first, first filter query and the second, first filter query (Hammer [0282] the system generates a value dashboard, which displays value that a user would receive by adopting an integrated data management and protection system. FIGS. 5A and 5B show representative value dashboards. Value is displayed through statistics, lists of features, graphs, and so forth. Value is represented with regard to value categories, including simplification, risk reduction, and data value. Value thus extends well beyond just the monetary cost to a user, and thus the present system is able to provide a richer definition of “value” to a user. The system can display a value story on a dashboard).

Regarding claims 22-32; the instant claims recite substantially same limitations as the above rejected claims 2-12 and are therefore rejected under the same prior-art teachings.

Response to Amendment
In response to the 10/29/2021 office action claims 1-3, 5-7 and 9-12 have been amended, new claims 21-32 have been added, and claims 13-20 have been cancelled. Claims 1-12 and 21-32 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 01/24/2022 have been considered. 
The arguments are drawn to the newly recited limitations. The new ground of rejection as necessitated by the new limitation is presented herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153